IN THE SUPREME COURT OF THE STATE OF DELAWARE

JERMAINE CARTER,                         §
                                         §
       Defendant Below,                  §   No. 382, 2019
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 081001384 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                           Submitted: September 11, 2019
                           Decided: October 23, 2019

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the Superior Court

order, dated August 21, 2019, summarily dismissing the appellant’s eighth motion

for postconviction relief under Superior Court Criminal Rule 61 should be affirmed.

The motion was procedurally barred and did not satisfy the pleading requirements

of Superior Court Criminal Rule 61(d)(2). We warn the appellant that if he continues

to file appeals from orders dismissing untimely and repetitive claims in the Superior

Court, he will be enjoined from filing future appeals without leave of the Court.
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED, and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:

                                 /s/ Gary F. Traynor
                                       Justice




                                   2